PER CURIAM.
The appellant, James Lee Rudolph, Jr., appeals the trial court’s summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. Because the trial court lacked jurisdiction at the time the motion was considered and ruled on, we vacate the trial court’s order without addressing the merits of the motion.
The trial court denied the appellant’s instant motion on December 19, 2003, while an appeal from the denial of the *1273appellant’s previously filed motion to withdraw his plea was pending in this Court. Because the appellant raised similar grounds in both motions, the trial court did not have jurisdiction at the time the instant motion was considered. See Williams v. State, 795 So.2d 975 (Fla. 1st DCA 2001). However, because this Court affirmed the trial court’s denial of the appellant’s previous motion to withdraw his plea on February 24, 2004, jurisdiction has now returned to the trial court.
Accordingly, the trial court’s order is VACATED and the cause REMANDED.
WOLF, C.J., KAHN and LEWIS, JJ., concur.